Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 03 March 2022 has been approved and overcomes the Double Patenting rejections.
The closest prior art of record is Chen et al. (Microbial Biotechnology, 7(4): 360-370, 2014), Olsen et al. (US Patent No. 6,413,742) and Leung et al. (US Patent No. 6,180,367).
Chen et al. describe the construction of leaky mutants of Escherichia coli for the production of exogenous proteins (abstract).  Appropriate leaky strains of E. coli for production of exogenous proteins include those with deletion of the genes mrcA, mrcB and pal, all of which encode proteins needed for peptidoglycan biogenesis.  Chen et al. do not describe the recombinant production of human collagen or use of a medium comprising at least 4 mM magnesium ions.
Olsen et al. describe the recombinant production of collagen by recombinant host cells such as bacterial cells.  The recombinant collagen can be human collagen.
Leung et al. describe processes for the bacterial production of polypeptides.  A suitable host for the processes is Escherichia coli.  The processes can be used to produce a heterologous protein of interest such as any human polypeptide.  The protein of interest may be produced as an insoluble aggregate or as a soluble polypeptide in the periplasmic space of the host bacterial cell.  In one embodiment, the host bacterial cell is transformed with a nucleic acid encoding a heterologous protein which includes a signal sequence for secretion of the heterologous protein into the periplasmic space of the host bacterial cell.  The nucleic acid encoding the heterologous protein and signal sequence may be included in an expression vector and an i.e., 2-20 mM) and 200-500 g/L of glucose (an osmotic stabilizer).
While it would have been obvious to one of skill in the art to have produced recombinant human collagen using the system of Chen et al. under the culture conditions of Leung et al. because Chen broadly teach the use of a leaky E. coli for use in producing exogenous proteins and Olsen et al. teach that human collagen is a polypeptide which can be advantageously produced by recombinant methods, one would not have been motivated to modify the system of Chen/Olsen/Leung to include adding antibiotics which inhibit peptidoglycan biogenesis to the culture medium because Chen et al. teach to genetically modify E. coli by deletion of the genes mrcA, mrcB and pal, all of which encode proteins needed for peptidoglycan biogenesis, and therefore one would not look to include antibiotics which inhibit peptidoglycan biogenesis in the culture medium since the genetic modifications of Chen et al. are already designed to inhibit the synthesis of peptidoglycans. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claims 1-99 have been cancelled.  Claims 100-119 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652